 KNITGOODS WORKERS UNION577then classified as layout man A.During the first several weeks on this newoperation, the layout man was closely supervised and instructed in this work bya member of the Employer's engineering staff, familiarizing him with the use ofthe calculatingmachine and assisting him in adjusting himself to placing thelayout information on paper rather than on a metal template.During this period when this method of operation was being installed, theI.A. M. filed a grievance under its contract by which it sought to have the workof the layout man preparing coordinate charts up-graded, but this grievance waswithdrawn with the agreement that the Employer should be given more timeto study this new operation.The basis of the I. A. M.'s grievance was that thenew job required a higher grade of skill and knowledge than that required of layoutman A. Subsequently, the grievance was resubmitted, the I. A. M. at this timecontending that the job of layout-calculator required, in addition to the worknormally performed by a layout man, that the employees select the particularmachine on which the work was to be performed, determine the sequence ofoperations, the ability to mentally visualize the work to be performed, the exerciseof independent judgment and further contended that, in its responsibilities, layout-calculator compared with the responsibilities of time-study and methods employees.The Employer disposed of this grievance by reclassifying the job of layout-calculator to the classification of time-study and methods engineer, thus removingit from the unit for collective bargaining represented by the I. A. M.3 and placing.it for the purposes of collective bargaining within the unit represented by Federationof Westinghouse Independent Salaried Unions.This reclassification became effectiveon August 6, 1956.On August 22, 1956, the I. A. M. filed a charge with the National Labor RelationsBoard, First Region, Case No. 1-CA-2156, that this action of the Employer was.violative of Section 8 (a) (1) (5) of the Act. This charge was withdrawn, thecase being closed by letter dated November 14, 1956.Thereafter, on December 14,1956, the instant motion for clarification was filed.Testimony at the hearing as to the job layout-calculator shows that it is a salariedposition and that it is subject to the supervision of the Employer's divisionalindustrial engineerwho Js charged with the administration of the Employer'stime-study operation.The location of the operation has been removed from thevicinity of the presses to a location occupied by time-study employees and bycertain clerical employees, some of which clerical employees are within the I. A. M.unit.The present incumbent is classified as a method and time-study engineer Cand his normal progression from that classification would be through methodand time-study engineer B to time-study engineer A.He is in the process of beingtrained for such progressions by attending classes which include instruction in thetaking of time studies, the calculation of time values from such studies, themethodizing of jobs and the general operations of a method and time-studyengineer.RECOMMENDATIONThe hearing officer is convinced that the classification layout-calculator as it is setout in this Record isa time-study classification.It is therefore recommended thatthe unit found by the Board to be appropriate herein be amended by the additionof the words "including layout-calculators" after the words "time-study men" asthey appearamong the exclusionsin the recital of the unit contained on the firstpage of this Report.8See unit description, above.Knitgoods Workers Union,Local 155 International Ladies' Gar-ment Workers'Union,AFL-CIOandPackard Knitwear, Inc..Case No. 2-CC-407. July 10,1957DECISION AND. ORDEROn April 15, 1957, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Local 155 had engaged in and was engaging in viola-118 NLRB No. 71.450558-68-vol.118-88 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of Section 8 (b) (4) (C) of the Act, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. There-after, the Respondent Union filed exceptions to the Intermediate Re-port together with a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Knitgoods Workers Union, Local 155, In-ternational Ladies' Garment Workers' Union, AFL-CIO, its officers,representatives, and agents, shall :1.Cease and desist, during the effective period of the certificationissued by the Regional Director of the Board on October 18, 1956,in Case No. 2-RC-8452, or any other certification of the Board of abargaining representative other than the Respondent for employeesof Packard Knitwear, Inc., or of any other employer, from engagingin a strike or concerted refusal in the course of their employment touse, manufacture, process, transport, or otherwise handle or work onany goods, materials, or commodities, or to perform any services; wherean object thereof is forcing or requiring Packard Knitgoods, Inc., torecognize or bargain with Knitgoods Workers Union, Local 155,International Ladies' GarmentWorkers' Union, AFL-CIO, as therepresentative of any employees in the collective-bargaining unit cov-ered by such certification.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in its business offices in the NewYork City area where notices or communications to members are nor-IIn his Intermediate Report,the Trial Examiner discussed the relevancy of the SecondCircuit Court of Appeals decision inDouds v. Local 50, Bakery&Confectionery WorkersInternational Union,AFL-CIO,224 F. 2d 49,to the issue of this case.After issuanceof the Intermediate Report, that court refused enforcement of the Board'sOrder inLocal50, Bakery and ConfectioneryWorkers'InternationalUnion,AFL-CIO,115 NLRB 1333.See N.L. R.B. v. Local 50, Bakery&Confectionery Workers International Union(ArnoldBakers,Inc.),245 F. 2d 542, where that court reaffirmed its earlier view on the questionof whether peaceful picketing was unlawful in an analogous situation.With due defer-ence to the view of the Second Circuit Court of Appeals on this issue, we adhere to ourruling in 115 NLRB 1333. KNITGOODS WORKERS UNION579orally posted, copies of the notice attached to the Intermediate Re-port marked "Appendix." 2 Copies of said notice, to be furnished bythe Regional Director for the Second Region, shall, after being dulysigned by an official representative of Local 155, be posted by Local 155immediately upon receipt thereof and maintained by it for a period ofsixty (60) days thereafter.Reasonable steps shall be taken by Local155 to insure that such notices are not altered, defaced, or covered by.any other material.(b)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Decision and Order whatsteps Local 155 has taken to comply herewith.2 This -notice is hereby amended by substituting the words "A Decision and Order" forthe words "The Recommendations of a Trial Examiner." In the event that this Order isenforced by decree of a United States Court of Appeals, there shall be substituted for thewords "Pursuant to a Decision and Order" the words "Pursuant to a Decree of the UnitedStates Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges, as amended, filed by Packard Knitwear, Inc., herein called Packardor the Company, against Knitgoods Workers Union, Local 155, International Ladies'Garment Workers' Union, AFL-CIO, herein called the Respondent or the Union,the General Counsel of the National Labor Relations Board 1 through the RegionalDirector for the Second Region (New York City), issued a complaint dated January21, 1957, alleging that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8 (b) (4) (C) of the Labor-Management Relations Act,herein called the Act. In substance the complaint alleges that since about October 18,1956, the Respondent, through its officers, agents, and representatives, by picketing,appeals, instructions, and other means, has induced and encouraged the employeesof Packard and of other employers doing business with Packard to engage in strikesor concerted refusals in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials, or com-modities, or to perform services for their respective employers, an object thereofbeing to-force or require Packard to recognize or bargain with the Respondent as therepresentative of its employees in a unit appropriate for the purposes of collectivebargaining, notwithstanding that another union, Novelty Knitwear Workers Union(unaffiliated), herein called the Independent, was duly certified by the Board aboutOctober 18, 1956, as the exclusive representative of the employees in said unit. - Thecomplaint further alleges that the Respondent, since the above date, initiated andauthorized picketing at Packard's plant and otherwise induced and encouraged em-ployees of Packard concertedly to refuse to perform services, and induced and en-couraged employees of suppliers and truckers making deliveries to and from Packard,as well as employees of employers normally doing business with Packard, to refuseto transport or handle merchandise being delivered to or from its plant.The Respondent filed its answer to the complaint denying generally the allegationsthereof and the commission of any unfair labor practices.Affirmatively; it states thepicketing was an appeal to Packard's employees to become members of the. Unionand is protected under Section 8 (c) of the Act.Pursuant to notice a hearing was held at New York City, on February 11 and 12,1957, before the Trial Examiner.All parties were represented by counsel and wereafforded opportunity to be heard, to examine and cross-examine witnesses, and tointroduce relevant evidence upon the issues.At the conclusion of the GeneralCounsel's case, counsel for the Respondent moved to dismiss the complaint on thegrounds that.the General Counsel had failed to establish any violation of the Act,which motion was denied.The Trial Examiner, at the conclusion of the case,afforded counsel opportunity to present argument and to file briefs.The Generali The General Counsel and the staff attorney appearing for him are referred to as theGeneral Counsel and the National Labor Relations Board as the Board. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel and counsel for the Respondent orally argued the matter and, thereafter,counsel for the Respondent filed a brief with the Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF PACKARDPackard, a New York corporation, maintains its principal office and factory inBrooklyn, where it is engaged in the manufacture and sale of ladies' sweaters.Duringthe year 1956, Packard manufactured and sold products valued at approximately$195,000, of which amount between $85,000 and $90,000 represented direct ship-ments to customers outside the State of New York. The Trial Examiner finds thatPackard is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondent and the Independent are labor organizationswithin themeaningof Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Chronology of events1.The Company's operationsBenjamin Lippman, president of Packard, stated the corporation was organizedabout February 1956,2 and leased 1 floor for its operations in a 4-story buildinglocated at 49 Wyckoff Avenue, between Starr Street and Willoughby Avenue, inBrooklyn.The building has a front entrance used by the employees of Packard, aswell as those of three other business firms that occupy the building, and at the endof the building (toward Starr Street) there is a driveway from the street leading intoa yard and loading platform at the rear of the building.Around the first of March,Packard hired two maintenance men, on a temporary basis, to prepare the factoryfor operation.Leon Hochstadt, secretary-treasurer,saidtheCompany commenced operationsand the hiring of production employees in May and by the latter part of the monthhad employed about 30 or 40 persons.He further stated that by the end of Junethe Company had about 50 employees and at the peak of its operations had some 60workers.At the time of the hearing, which was the off-season, the Company hadabout 20 employees.2.The meeting between representatives of Packard and the UnionLippman testified that sometime in April, Arthur Jacobson and Louis Levinson,organizer and business agent for the Union, respectively, came to the factory and,after being introduced to them by Hochstadt, he asked them what they wanted.They told Lippman, "We want to organize your place, and we want you to sign upwith us."Lippman replied, "I haven't got any employees to sign up, and it is notmy job. It is your job to organize the employees."The conversation thereuponconcluded and Jacobson and Levinson left the plant.Hochstadt said he saw Jacobson and Levinson at the factory, in the early partof April, and asked them what they wanted. Jacobson and Levinson introducedthemselves as business representatives of the Union and that they wanted or organizethe shop.Hochstadt informed them, "We haven't got anybody employed over here"and ":.they answered me in a way that we can work something out anywaysfor the future."Hochstadt left the two men and told Lippman about the incidentand who came over and talked to them.Hochstadt did not remain during theirconversation.Hochstadt said one of the union representatives claimed to know himbut he did notrecognizeeither of them.Both Lippman and Hochstadt admitted that neither Jacobson nor Levinson spe-cifically requested the Company to recognize the Union as the bargaining repre-sentative of its employees, nor did they present any agreement to them.The abovemeeting was the only one held between the respective representatives and bothLippman and Hochstadt stated they have heard nothing further from the Union.2 A11 dates refer to1956 unless otherwise stated. KNITGOODS WORKERS UNION581Jacobson stated he had information that Packard was opening a mill and thatHochstadt was one of the partners in the business. Sometime in April he decidedto visit the place and as Levinson knew Hochstadt very well he asked to go withhim.Upon arriving at the factory they met Hochstadt who discussed various in-dustry matters with Levinson for about 5 or 10 minutes.Hochstadt then calledLippman, talked to him briefly and left.Lippman then stated: "I know why youare here.Why don't you go and organize in Ridgewood the German bosses?"Jacobson and Levinson said nothing and left the factory. Jacobson denied thateither he or Levinson requested recognition of the Union or that the Companynegotiate or sign an agreement with the Union. Jacobson stated he had not talked toLippman or Hochstadt since the above meeting.The parties stipulated that Jacobson submitted an affidavit, dated June 28, in aState court proceeding about July, in which Jacobson averred, in respect to themeeting, that he told Lippman he had heard a new plant was being set up, thathe called for the purpose oflearningthe type of operation to be performed and,"we would like to organize the workers employed there and persuade them tojoin our union."Lippman replied he had nothing going yet, that there was nothingfor us and suggested that they organize in another section of Brooklyn. Jacobson,according to his affidavit, stated there was nothing more to discuss at that time andthat the Union would engage in organizational activities among the employees.Jacobson admitted that the averments in his affidavit were made on the basis of hisbest recollection at that time,but, having seen the pertinent portions thereof, hecould not definitely remember stating the matters contained therein.He furtherstated thathis testimony at this hearing constituted his best present recollection ofthe events.3.The picketingLippman said that a day or so after the meeting three pickets appeared in frontof the building carrying signs bearing the legend,"Packard Knitwear on Strike,"and the name of the Union.These signs were carried for about 4 days whenLippman complained to the police that there was no strike at his factory, whereuponthe legend on the sign was changed to read:Workers ofPackard Knitwear Inc.Join the Knitgoods WorkersUnion Enjoy BetterWorking ConditionsKnitgoodsWorkers UnionLocal 155International Ladies' Garment Workers' UnionAFLJacobson said he placed three pickets at the building, a couple of days after themeeting,carrying on-strike signs.Jacobson explained these signs were used simplybecause they were available.However, when he reported to Union ManagerNelson, at the conclusion of the first day's picketing, that he had used the on-strikesign,Nelson told him to change it to organizational picketing.Jacobson changedthe legend to read in the manner above-stated and the signs, as thus changed, havebeen displayed since the second day of picketing.Isidore Levine said he has performed picket duty at the premises,5 days aweek, continuously from the first day, which he fixed as April 17.It is undisputed that picketing has been continuous and was in progress at thedate of the hearing.4.The certification of the Independent;the agreement between theIndependent and PackardAlexMusachio, president of the Independent, stated he worked for Packardas a shipping clerk but quit his employment in June. In September the Independentwas formed and had about 40 employees as members.Musachio said that as ofthe date of the hearing the Independent had no other members except the em-ployees of Packard.Lippman stated that at some undisclosed date the Company received a demandfor recognition from the Independent.The Board's records show that the Independent filed a representation petitionwith the Regional Office(2-RC-8452)on September 11, and on September 28, 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDas related by Lippman, the Company and the Independent entered into an agree-ment for a consent election in a unit comprising all production and maintenanceemployees, excluding office clericals, plant clericals, guards, watchmen, and pro-fessional and supervisory employees as defined in the Act.3On October 10, theelectionwas held and as a result thereof, the Independent was, on October 18,certified by the Regional Director on behalf of the Board as the exclusive bargain-ing representative, pursuant to Section 9 (a), for all the employees in the above-stated unit.Following the certification the Company and the Independent entered into bargain-ing negotiations which resulted in an agreement between the parties.The agree-ment is effective from November 8, 1956, to February 1, 1959, with the rightto reopen the same on each anniversary date for the purpose of negotiating ad-ditional wage increases.5.The proceedings under Section 10 (1)Subsequent to the filing of the charge on December 3 as amended on December6 and 17, respectively,the Regional Director,about January 15, 1957, in accordancewith the provisions of the above section, filed a petition for a preliminary injunction.to restrain the Union from'violating Section 8(b) (4) (C), and on February 19,.the court entered its opinion denying the relief requested.(Douds v. Knit GoodsWorkers' Union, etc.,39 LRRM 2438 (D. C., E. N. Y.).)B. The General Counsel's case1.Inducement and encouragement of employees of suppliersLippman testified that the employees worked from 8 to 4:30, and that picketswere, and are, usually present from about 7:45 to 5 o'clock.The pickets ordinarilywalk ,an area from the building entrance used by the employees to the driveway.or freight entrance, a distance of some 20 feet.Lippman stated that the Company buys trimmings and sewing threads fromReliable Yarn and Trim Company and, ,prior to the picketing, placed sample orderswith it which were delivered to the factoryin a truck displaying Reliable's name.He stated that on one occasion in May he observed Reliable's truck in the yard,with 1 picket standing in front of it and 1 on each -side talking to the driver.Lippman went into the yard where the truck was stopped and heard one of thepickets tell the driver, "Don't you deliver any more goods here."Lippman toldthe pickets they were on private property, that they should be outside the gate, andthen instructed the driver to make the delivery, which he did. Thereafter,Reliable made its deliveries after 5 o'clock when no pickets were present.David Odesky, driver for Reliable, said that about the middle of April, hedrove into the yard to make a delivery and as he got out of the truck one of thepickets asked him where he was going.Odesky replied he had a delivery forPackard, but since pickets were present he would go inside and advise the Companyof the same. , He then went into the factory and stated to some unnamed personor persons that he would not bring up the merchandise because of the pickets.Atthe Company's suggestion he placed the goods on the loading platform. . As Odeskywas leaving the yard one of the pickets told. him the factory was on strike andthat he should not. make any deliveries.Odesky said he would take it up with hisemployer.He reported the incident to Reliable and thereafter he has made 1 or,2 deliveries a month to Packard after 6 o'clock in the evening.Lippman related the Company used Nylor Dyeing Company, of Brooklyn, fordyeing its cloth, and before the picketing Nylor picked up and delivered the clothwith its own truck.After the picket line. was established no pickups or deliverieswere made by Nylor, so Lippman, at his own expense, arranged for an independenttrucker to perform these services.Lippman used the independent trucker for3During oral argument and in response to questions by the Trial Examiner, the GeneralCounsel stated that the petition made no mention of any other labor organization beinginterested in the employees and that the Regional Office notified the Union, by ordinarymail, that a conference was scheduled in the matter and afforded its representatives anopportunity to attend.The Regional Office received no reply from the Union. The fore-going statements were not denied or questioned by counsel for the Union. Lippman said norepresentatives of the Union appeared at the conference.The Union does not questionthe appropriateness of the unit. KNITGOODS WORKERS UNION583about 2 months when Nylor resumed pickups and deliveries,using anunmarkedstation wagon.Willie LouisWyman, driver for Nylor, recalled driving to the loading platformaround September 12, and as he got out of his truck one of the pickets asked himwhere he was going and he replied he had a delivery for Packard.The picket thenasked him not to make it because "they were trying to organize a union."WhenWyman inquired as to what he should do, the picket gave him a dime to call hisemployer.Wyman called his foreman and after explaining the situation to him,the foreman instructed him to return to the shop, which he did. Since this incidentWyman has made occasional deliveries to Packard, perhaps twice a week, using astation wagon, which is also used for making deliveries to other customers.Lippman stated he also does business with Cosmopolitan Knitgoods ProcessingCompany, which washes and processes the knitgoods, and that the company madepickups and deliveries with its own truck.Sometime after the picketing no pickupswere made, so Lippman called Cosmopolitan to find out the reason and he was toldby a company representative, "His men would not pass the picket line, and hecan't control them."Lippman thereupon made arrangements for an independenttrucker to make the pickups and deliveries and this arrangement was being used asof the date of the hearing.Edward Rockwell, driver for Cosmopolitan, testified that around the middle ofApril, he had. a delivery for Packard but when he saw pickets at the building hereturned to Cosmopolitan, without unloading.Rockwell informed his employerthe reason for not making the delivery and he said, "All right, don't go in."Hehas not been dispatched to Packard since that occasion.Rockwell stated thepickets did not speak to him nor attempt to stop him from driving into the yard.Lippman further stated he has been purchasing yarn from a firm in Gilbertville,Massachusetts,which, prior to the picketing, made deliveries by GilbertvilleTrucking Company direct to Packard. Sometime after the establishment of thepicket line, Packard failed to receive a shipment from this firm, so Lippman tele-phoned its Long Island City terminal to inquire of the same.Lippman was advisedthe drivers would not cross the picket line and when Lippman said the factory wasnot on strike, the individual answered he could not control his men.Lippman thenarranged to have this shipment, and apparently other shipments, delivered to adifferent place where it was picked up by an independent trucker, or by stationwagon or private car.As of the date of the hearing the Gilbertville firm makesdeliveries directly to Packard, but under a different name.Hochstadt said that about April 18, he saw a truck from Gilbertville parkedacross the street from the driveway, that the pickets were talking to the driver andthereafter the driver pulled into the driveway and made his delivery.No representative or employee of the Gilbertville firm or trucking companytestified at the hearing.2.Alleged acts of coercionPasquale Pazienza (through an interpreter) stated that one morning about -Mayor June, he went to the factory with his brother-in-law, Cristofero Vituccio,4 andthe latter's daughter, and as they approached the building entrance two picketsasked him where he was going. Pazienza said he was going upstairs to look forwork whereupon the pickets stated if he did so he "could undergo some trouble."Pazienza explained to Vituccio and his daughter, neither of whom could speakEnglish, that he was "afraid they [the pickets] might kill them," so all of themwent home. Pazienza also said the pickets told them the factory was on strike.Pazienza further stated that Vituccio's daughter, who was employed by Packard atthe time of the above incident, returned to work the next day and has workedcontinuously since that date.Vituccio,who was looking for work at the time,was, employed by Packard about 1 week later and was so employed as of thedate of the hearing.Pazienza made no further visits to the factory.Frances Trowell testified she was first employed around April as a machineoperator and 2 or 3 months later was promoted to her present position of forelady.Trowell said that 2 or 3 weeks after her employment she and her sister, also anemployee, were reporting for work one morning when she observed three pickets.at the building entrance, one of whom remarked; "There goes one of the s- of b-that works upstairs.She is really going to get it."Trowell identified Levine, atthe hearing, as the picket making the remark. She also stated that the picketssay something practically every morning she passes them, but she could not overhearthe remarks, obviously because she was too far from them.4 These namesalso appear in the transcript as Ponziano and Pituccio. 584DECISIONS OF NATIONAL, LABOR RELATIONS BOARDC. TheUnion's caseJacobson, who has been in charge of the picketing at all times, testified he placed2 pickets in front of the building entrance at 49 Wyckoff Avenue and 1 picket at anentrance on Willoughby Avenue.He instructed the pickets they were picketing fororganizational purposes and they were to walk up and down with their signs infront of the entrances and "they shouldn't bother anybody, let the trucks go and every-thing."Jacobson said he visited, and still visits, the picket line every day, spendingabout 15 minutes, and has always found everything peaceful. Jacobson denied thathe, or the Union, ever contacted the Teamsters Union or any suppliers of Packardin connection with the picketing. Jacobson said the Union prepared a leaflet ad-dressed to the Packard workers outlining some of the benefits the Union had ob-tained for workers at other plants and attached thereto was an authorization card,in postal-card form.The leaflets and cards, according to Jacobson's best recollec-tion, were distributed about the last part of April by union members (not the pickets)to everyone coming out of the building. Jacobson denied that he ever spoke toPazienza or Trowell.Levine said when he agreed to perform picket duty at Packard, Jacobson instructedhim to walk up and down with the sign and that, "I should not bother nobody whogoes in and out of the building, or trucks or anybody else. I shouldn't say nothingto nobody."Levine described the picket line as consisting of 2 or 3 pickets, with1or 2 stationed at the Wyckoff entrance and 1 at the Willoughby entrance of thebuilding.He stated that he was stationed in front of the Wyckoff entrance, whichis about 40 feet from the truck entrance, and walked back and forth a distance ofabout 15 or 20 feet in either direction.Levine said he carried out Jacobson's in-structions and denied that he, or the other pickets, ever requested truckers to refuseto make deliveries to Packard, or told anyone the factory was on strike.He furtherdenied that he, or other pickets, ever threatened anyone entering or leaving thebuilding, or that he ever saw or spoke to Pazienza, or Vituccio or his daughter, orthat he ever spoke to Trowell or made the remarks related by her while on the wit-ness stand.Levine stated that on 2 or 3 occasions the driver of the Gilbertvilletruck asked him if he could "go up to Sapphire Knitting Mill." Levine, who wascertain that Packard was the only knitting mill in the building, replied he was "notinterested in where you are going.You can go up."Levine said he also saw a sta-tion wagondeliver bags marked "Nylor" to Packard.SinceJanuary 25, 1957, Levinehas kept a record of deliveries made to Packard and stated that from that datedeliveries have been made to Packard, without any interference on the part of thepickets, by Gilbertville, Nylor, Cosmopolitan, and by other truckers and suppliers.Concluding FindingsAlthough it is undisputed that representatives of Packard and the Union met ononly one occasion,the parties are in disagreement as to what transpired at themeeting.In brief, Lippman related that Jacobson requested him "to sign up withus," while Hochstadt,after informing Jacobson that the Company had no employeesto organize at that time, quoted Jacobson as saying,"we can work something outanyways for the future." Jacobson denied that he, or Levinson, requested recog-nition or that Packard sign an agreement with the Union. In fact Jacobson assertedthat they had no conversation at all with Lippmanconcerningthe factory or theemployees for Lippman opened and closed the meeting by telling them to organizeelsewhere.However, in his affidavit, Jacobson averred that he told Lippman hewanted to organize the employees and when advised by Lippman there were noworkers at that time, he announced there was nothing to discuss and left the factory.A day or so later pickets appeared at the building carrying signs declaring that Pack-ard was on strike, which legend was changed shortly thereafter to show that picketingwas for organizational purposes.Jacobson's testimony in respect to the purpose of his visit to the factory and hisconversations with Lippman and Hochstadt is neither persuasive nor convincing,and, to a certain extent is refuted by statements contained in his affidavit.TheTrial Examiner therefore rejects his testimony and, on the basis of the credibletestimony of Lippman, finds that Jacobson requested Packard to sign an agreementwith the Union.Certainly, his request to sign an agreement presupposes recogni-tion as the bargaining representative of all the employees included thereunder.Moreover, the prompt picketing by the Union when Packard refused 'to sign anagreement clearly implies that the Union was demanding recognition, and that thepicketing, therefore, had as an object requiring the Company to recognize the Unionas the representative of its employees.(International Brotherhood of Teamsters, KNITGOODS WORKERS UNION585etc.,Local 41 (Union Chevrolet Company),96 NLRB 957.) TheTrial Examinerso finds.All ofthe above-noted incidents involving alleged inducement and encouragementof employees of Packard's suppliersby thepickets and the threats directed to Pazienzaand Trowell occurred prior to October18, the date of the Independent's certifica-tion, hence evidence of this character cannot support a finding of violation of Sec-tion 8(b) (4) (C) of the Act, nor isthere any such allegation in the complaint.Under thecircumstances it is unnecessary to resolve the conflicts apparent in thebackgroundevidence.However, theTrial Examiner wishes to point out that thetestimony of Pazienzaand Trowellisrejected even for background purposes.Pazienzawas a confusedwitness andthe that fact that Vituccioand his daughter re-turned to work the day following thealleged incident,or shortly thereafter,and con-tinued intheir employment without anyinterference,negates the idea thatthe picketsuttered the threats as claimed by him.The TrialExaminerfinds Trowell to be anunreliable witness for it ishighly improbable,absent some corroboration,that thepicketswould direct threats exclusivelyto her andcompletelyignorethe otheremployees.The uncontradictedevidence shows that the Union maintained its picket line atthe factory both prior and subsequent to the date of theIndependent's certification,and was so engaged asof the date of this hearing.The record alsoreveals that pick-etinghas been peaceful and thereisno indicationthat any of theemployees ofPackardceased their employment as a consequenceof thepicketing.While Pack-ard may have beeninconvenienced in the manner of making pickups and deliveriesthere is no evidence of specific acts of inducement or encouragement in the post-certificationperiod towardsemployees of suppliers.The GeneralCounsel arguesthatpicketing under the circumstances herein con-stitutes a violation of Section8 (b) (4) (C). Counsel for the Respondentcontendsthatsince picketing was, and is,for organizational purposes there has been noviolation of theAct, relying principallyupon the decision of theCourt of Appeals forthe Second Circuit inDouds v. Local 50, etc.,224 F. 2d 49,hereinreferredto as theArnold Bakerscase.In theArnoldBakerscase the union,immediately following the certification ofanotherlabororganization,picketedthe bakery withsigns urging the public not tobuy itsproductsbut to buy thosemadeby unionmembers, and that working condi-tions were below union standards.The picketingwas without incident and withoutany effect upon either the employeesofArnoldor employees of trucking com-panies doingbusinesswith Arnold.The court,in upholdingthe districtcourt'srefusal to grant temporary injunctive relief under Section 10(1), rejected the Gen-eralCounsel'stheorythat picketing inherently encourages workers not to workbehind a picket line andthatitmust be presumed the union intended such conse-quences as a result of its actions.The court furtherheld that since noneof Arnold'semployees refused to cross the picket line,itmight be presumed that the union didnot intend to influence these employees to ceasework.Although bothcourts ex-pressed skepticism as to whether the professedobject of thepicketing after certifi-cation,information to the public, was the real purpose,the circuitcourt was of theopinion that the picketing was not violative of Section8 (b) (4) (C).Subsequently,the Board in its determination of the case, in a carefully consideredopinion(115 NLRB 1333),found that the picketing was not protected under Section8 (c), and,followingthe establishedprinciplethatthe traditional union picket linebefore employee entrances constitutes inducement and encouragement of employeeswho must work behind the picket line, further found that the Union's picketing con-stituted,as was intended,inducement and encouragementof Arnold'semployees toconcertedly refuse to perform employmentfor theiremployerwithan object offorcing or requiring Arnold to recognize or bargain with it as the representative ofits employees at a time when another labor organization had been certified as the ex-clusive bargainingagent, in violation of Section8 (b) (4) (C).5 The Boardreaffirmed these principlesinLocal 25 Bakery and Confectionery Workers, etc.(King's Bakery,Inc.),116 NLRB 290.The TrialExaminer is obliged to apply con-trolling Board precedents,6 even thoughthey maybe at variancewith theopinion ofthe Court of Appeals.8 The Board's order in this case is presently before the circuit court on petition for en-forcement,N. L. R. B. v. Local 50, etc.,the matter having been argued on February 15, 1957.6 SeeCoca-Cola Bottling CompanyofSt.Louis,116 NLRB 923;Meat & Provision DriversLocal No.626,etc.(Lewis Food Company),115 NLRB 890;Bonnaz, etc.,Local66(Gemsco,Inc.),111 NLRB 82;Brewery and Beverage Drivers,etc.,Local No. 67(Wash-ingtonCocaCola Bottling Works),107 NLRB 299. ,586DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving found that an object of the Union's initial picketing, and throughout theprecertification period, was to force or require Packard torecognize it asthe bar-gaining agentof its employees, the Trial Examiner further finds that there is noevidence in the record to indicate that the Union altered.or changed this objectivein the postcertification period.Of course, itis immaterialwhether or not thepicketing, resulted in successful inducement and encouragement of Packard's em-ployees or those of other employers.Further, the fact that the legend on the picketsigns characterized the picketing as organizational is not controllingin determiningobjective,7 but, even assuming employee organization was also an object of thepicketing, that fact would afford no impunity to the Union for Section 8 (b) (4)speaks of "an" rather than "the" object and the existence of an unlawful object ofthe picketing has already been found.In view of the decisions of the Board in theArnold BakersandKing's Bakerycases, on facts and issues substantiallythe same asthose presented here, the TrialExaminer concludes and finds that the Union by picketing, in the manner and foran objective found herein, thereby engaged in, and is engaging in, conduct in violationof Section 8 (b) (4) (C) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth, in section III, above, occurring inconnection with the operations of Packard Knitwear, Inc., described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce amongthe several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices;it is recommended that it be ordered to cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Knitgoods Workers Union, Local 155, International Ladies' Garment Workers'Union, AFL-CIO, and Novelty Knitwear Workers Union (unaffiliated) are labororganizations within the meaning of the Act.2.On and since October 18, 1956, Novelty Knitwear Workers Union (un-affiliated), has been the exclusive bargaining representative; certified by the Board,of the employees of Packard Knitwear, Inc., in an appropriate unit, in accordancewith the provisions of Section 9 of the Act.3.Since October 18, 1956, the Respondent has induced and encouraged em-ployees of Packard and other employers to engage in a strike or a concerted refusalin the course of their employment to perform services for their employer, an objectthereof being to require Packard to recognize or bargain with the Respondent asthe representative of employees of Packard notwithstanding that Novelty KnitwearWorkers Union has been certified as the representative of such employees underthe provisions of Section 9 of. the Act. By, such, conduct the Respondent, engagedin unfair labor practices within the meaning of Section 8 (b) (4) (C) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]7 Local Union .No. 55, etc. (Professionaland BusinessMen's LifeInsurance Company),108 NLRB 363, 370.APPENDIXNOTICE TO ALL MEMBERS OF KNITGOODS WORKERS UNION, LOCAL 155,INTERNATIONAL LADIES' GARMENT WORKERS' UNION, AFL-CIOPursuant to. the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct,.we hereby, notify you that:During the effective period of the certification of representatives of employeesof Packard Knitwear,Inc., issuedby theRegionalDirector for the National LLOYD A. FRY ROOFING COMPANY - .587Labor Relations Board in Case No.2-RC-8452, or any other certification. bythe Board of a bargaining representative other than the undersigned labororganization,we will not engage in, or induce or encourage the employees ofPackard Knitwear,Inc.,or of any other employer,to engage in, a strike orconcerted refusal in the course of their employment to use, manufacture,process, transport,or otherwise handle or work on, any goods,articles,ma-terials, or commodities,or to perform any services,where an object thereofis to force or require Packard Knitwear,Inc., to recognize or bargain withthe undersigned Union in the collective-bargaining unit of employees coveredby such certification.KNITGOODSWORKERSUNION,LOCAL155, INTER-NATIONALLADIES' GARMENT WORKERS' UNION,AFL-CIO,Labor Organization.Dated-------------------By------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date hereof, andmust not be altered,defaced, or covered by any othermaterial.Lloyd A.Fry Roofing CompanyandInternational Brotherhoodof Papermakers,AFL-CIO,Petitioner.Case No. 39-RC-1085.July 10,1957ORDER AMENDING CERTIFICATIONOF REPRESENTATIVESPursuant to a Board Decision and Direction of Election I an electionwas held among the Employer'sproduction and maintenance em-ployees on December 12, 1956.Thereafter on February 7, 1957, theInternational Brotherhood of Papermakers,AFL-CIO,herein calledIBPM,having received a majority of the valid votes cast in theelectionwas certified as the exclusive representative of the aboveemployees?Thereafter, on March18, 1957,the United Papermakers and Paper-workers,AFL-CIO,herein called UPP, successor to the IBPM andUnited Paperworkers of America,AFL-CIO,hereincalledUPA,filed a motion with the Board requesting that the aforementionedcertification be amended by substituting the name of the UPP in placeand in stead of the IBPM.The Employer opposes the motion toamend the certification,in substance,on the grounds that: (1) TheBoard is without authority to amend the certification;(2) the em-ployees have a right to select their own representative;(3) the UPPis a new and different labor organization than the IBPM selected by'Case No.39-RC-1085,not reported In the printed volumes of the Board'sDecisionsand Orders.2 Following the election the Employer filed objections to the conduct affecting the resultsof the election.The Regional Director investigated the objections and on January 17, 1957,filed his report recommending that the objections be overruled.As no exceptions to theRegional Director's report were filed, the Regional Director's report was adopted, and the.objections were overruled.118 NLRB No. 69.